633 N.W.2d 339 (2000)
Walter PARIZON, as Next Friend of Melissa Parizon, a Minor, Plaintiff-Appellee,
v.
CHILDREN'S HOSPITAL OF MICHIGAN, Defendant-Appellant.
Docket Nos. 118746, 118747, COA Nos. 213251, 213754.
Supreme Court of Michigan.
September 21, 2000.
On order of the Court, the application for leave to appeal from the December 15, 2000 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of the additur issue in light of Kelly v. Builders Square, Inc., 465 Mich.29 (2001). In particular, the Court of Appeals shall consider whether additur was required merely because the jury elected not to award any amount for future damages. If the Court of Appeals concludes that there was no basis to justify any award of additur, then it should direct that the jury's award of $15,000 in damages be reinstated.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal. I oppose remanding the case to the Court of Appeals for reconsideration in light of Kelly v. Builders Square, Inc., 465 Mich. 29 (2001). Kelly was a premises liability case, not a malpractice case. In it, this Court decided that it was not inconsistent for a jury to award economic damages while disallowing damages for pain and suffering.
In this case, the jury did not fail to award damages for plaintiff's pain and suffering. Its error appears to be its apparent conclusion that, whatever the pain and suffering, it disappeared the day after the verdict. The ruling was, without dispute, against the great weight of evidence. It was uncontroverted that plaintiff's damages continued into the future. Therefore, the Court of Appeals will find little guidance in the Kelly decision.
MICHAEL F. CAVANAGH, J., concurs with the statement of MARILYN J. KELLY, J.
YOUNG, Jr., J., not participating.